Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 29, 2022. 

Amendments
           Applicant's response and amendments, filed April 29, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-5, 7, 9-20, 24-25, 28-32, 35-58, 61-62, 64-65, 67, and 71, withdrawn Claims 22-23, 26-27, 33-34, 59-60, 69-70, and 72, amended Claims 1, 6, 8, 21, and 66, and added new claims, Claim 73.
Claims 1, 6, 8, 21-23, 26-27, 33-34, 59-60, 63, 66, 68-70, and 72-73 are pending.

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Claims 1, 6-8, 17, 21-23, 26-27, 63, 66, and 68, drawn to an isolated nucleic acid molecule encoding a natural killer cell immune-function receptor-chimeric antigen receptor (NKR-CAR), a vector comprising said nucleic acid molecule, a cell comprising said nucleic acid molecule, and a method of making said cell, classified in CPC C12N 2510/00.

Within Group I, Applicant has elected without traverse the following species, wherein:
i) the alternative mesothelin antigen binding domain CDR SEQ ID NO is SEQ ID NO:229, as recited in Claims 1 and 6; 
ii) alternative NKR-CAR generic design is a KIR-CAR, as recited in Claim 7; and
iii) the alternative transmembrane domain is SEQ ID NO:357, as recited in Claim 17.

In a telephonic interview with Saul Ewing at 202-295-6687 on January 25, 2022 and Alireza Behrooz on January 27, 2022 (he will call back by Monday, January 31) it was confirmed that: 
iv) the alternative additional structural feature species of the NKR-CAR-encoding nucleic acid is the leader sequence of SEQ ID NO:1 (Claim 21(i)).

Claims 1, 6, 8, 21-23, 26-27, 33-34, 59-60, 63, 66, 68-70, and 72-73 are pending.
	Claims 22-23, 26-27, 33-44, 59-60, 69-70, and 72 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 6, 8, 21, 63, 66, 68, and 73 are under consideration. 

	Applicant has cancelled recitation of the elected transmembrane domain of SEQ ID NO:357 (KIR2DS2) species.
	
Priority
This application is a continuation of application 15/511,973 filed on March 16, 2017, now U.S. Patent 10,577,417, which is a 371 of PCT/US2015/050715 filed on September 17, 2015. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of PCT/CN2014/086694, filed September 17, 2014 and PCT/CN2014/090578 filed November 7, 2014 filed with parent application 15/511,973. 

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on April 29, 2022 that has been considered. 
The information disclosure statements filed April 29, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 13 has been lined through for being defective for one or more of these requirements. See NPL 11, for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: 
	The claim recites reference numbers without “SEQ ID NO:”.
	The phrase “sequence of 229”, for example, should be “sequence of SEQ ID NO:229”.
Appropriate correction is required. See Claim 6, for example.

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claim 66 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of Applicant’s amendment to the claim to recite an isolated cell, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
3. 	The prior rejections of Claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s amendment to Claim 1, which the Examiner finds persuasive. 
	Claim 1 recites the anti-mesothelin antigen binding domain comprises the HC CDR1, HC CDR2, and HC CDR3 of SEQ ID NO:229 and the LC CDR1, LC CDR2 and LC CDR3 of SEQ ID NO:229 (bolded, underlined below)
SEQ ID NO:229 (murine scFv mesothelin antigen binding domain, 239aa)
QVQLQQSGPELEKPGASVKISCKASGYSFTGYTMNWVKQSHGKSLEWIGLITPYNGASSYNQKFRGKATLTVDKSSSTAYMDLLSLTSEDSAVYFCARGGYDGRGFDYWGQGTTVTVSSGGGGSGGGGSGGGGSDIELTQSPAIMSASPGEKVTMTCSASSSVSYMHWYQQKSGTSPKRWIYDTSKLASGVPGRFSGSGSGNSYSLTISSVEAEDDATYYCQQWSGYPLTFGAGTKLEI 
	Thus, it is understood that the amino acid substitutions (95% allows for as many as 12) recited in Claim 6 are necessarily outside of the HC and LC CDR motifs, as also argued by Applicant “these modifications can only be in the framework regions”. 

4. 	The prior rejection of Claims 6 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to Claim 6, and cancellation of Claim 17, which the Examiner finds persuasive. 

5. 	The prior rejection of Claims 1, 6-8, 17, 21, 63, 66, and 68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendment to Claim 1, cancelling recitation of “human or humanized”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
6. 	The prior rejection of Claims 1, 6, 63, 66, and 68 under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (U.S. 2015/0031624; priority to March 23, 2012) in view of Zhang et al (U.S. 2012/0029063) is withdrawn in light of Applicant’s amendment to the independent Claim 1 to recite limitations of prior Claim 7, not disclosed by Feldman et al nor Zhang et al. 

7. 	The prior rejection of Claims 21, 63, 66, and 68 under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (U.S. 2015/0031624; priority to March 23, 2012) in view of Zhang et al (U.S. 2012/0029063), as applied to Claims 1, 6, 63, 66, and 68 above, and in further view of Brentjens et al (U.S. 2016/0045551; priority to February 26, 2013) is withdrawn for reasons discussed above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	The prior rejection of Claims 1, 6-8, 17, 21, 63, 66, and 68 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,745,368 in view of Feldman et al (U.S. 2015/0031624; priority to March 23, 2012) is withdrawn in light of Applicant’s amendments to Claims 1 and 8 to cancel recitation of prior elected species of KIR2DS2, which the Examiner finds persuasive. 

9. 	The prior rejection of Claims 1, 6-8, 17, 21, 63, 66, and 68 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,640,553 in view of Feldman et al (U.S. 2015/0031624; priority to March 23, 2012) is withdrawn in light of Applicant’s amendments to Claims 1 and 8 to cancel recitation of prior elected species of KIR2DS2, which the Examiner finds persuasive.

10. 	Claims 1, 6, 8, 21, 63, 66, 68, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,745,368 in view of Feldman et al (U.S. 2015/0031624; priority to March 23, 2012).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 1, 6, and 73, ‘368 claims (claim 1) a killer cell immunoglobulin-like receptor chimeric antigen receptor (KIR-CAR) comprising: 
i) an extracellular antigen-binding domain, wherein said antigen-binding domain is from an antibody molecule, scFV (claim 5), that binds mesothelin (claims 14, 21 and 23), wherein the antigen binding domain may be of human or mouse origin (col. 3, lines 5-11); 
ii) a KIR transmembrane domain, wherein the transmembrane domain can interact with a DAP12 polypeptide (claim 2); and 
iii) a cytoplasmic domain. 
It is axiomatic that, and those of ordinary skill in the art would immediately recognize that, the recombinant chimeric antigen receptor is encoded by a nucleic acid molecule, as illustrated in ‘368, Figure 33.
‘368 disclosed the KIR-CAR comprises a KIR transmembrane domain (e.g. Figure 1, KRI2DL4, KIR2DS, KIR3DS; Figure 35). 
‘368 does not claim the mesothelin antigen binding domain comprises the amino acid sequence of instantly recited SEQ ID NO:229. However, when one looks to the ‘368 specification for a definition and/or written description of the mesothelin antigen binding domain, one finds SS1-KIR2DS2 CARs (e.g. Figure 10; col. 18, lines 6-10), for which Table 4 discloses SEQ ID NO:48 (syn. instant SEQ ID NO:229) as the only embodiment of mesothelin antigen binding domain amino acid. 
Furthermore, Feldman et al is considered relevant prior art for having disclosed an isolated nucleic acid molecule encoding a chimeric antigen receptor comprising an antigen binding domain that binds to mesothelin, said antigen binding domain (e.g. SEQ ID NO’s 10, 18, and 19) having 100% amino acid identity to instant SEQ ID NO:229 (search results available in SCORE). Feldman et al disclosed the antigen binding domain may be humanized [0033].
With respect to Claim 8, ‘368 claims (claim 13) wherein the killer cell immunoglobulin-like receptor chimeric antigen receptor (KIR-CAR), comprises a transmembrane domain from a KIR (a KIR transmembrane domain) and/or a cytoplasmic domain comprising a functional signaling domain from a KIR (a KIR cytoplasmic domain; claims 8, 10-11), to wit, a KIR2DS2 transmembrane domain, and a KIR2DS2 cytoplasmic domain.
With respect to Claim 21, ‘368 disclosed wherein the leader domain comprises the CD8alpha leader amino acid sequence of SEQ ID NO:1 (MALPVTALLLPLALLLHAARP; Figure 33). 
With respect to Claim 63, Feldman et al disclosed a vector comprising the nucleic acid molecule encoding said CAR (Abstract), e.g. a lentiviral vector [0054].
With respect to Claims 66 and 68, Feldman et al disclosed a cell comprising the nucleic acid molecule encoding said CAR, to wit, primary human T cells [0064].
	Thus, the instant claims are considered to be obvious variants of the patented ‘368 claims. 

11. 	Claims 1, 6, 8, 21, 63, 66, 68, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,640,553 in view of Feldman et al (U.S. 2015/0031624; priority to March 23, 2012).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 1, 6, and 73, ‘553 claims (claim 1) a killer cell immunoglobulin-like receptor chimeric antigen receptor (KIR-CAR) comprising: 
i) an extracellular antigen-binding domain, wherein said antigen-binding domain is from an antibody molecule, scFV (claim 5), that binds mesothelin (claims 16-21 and 23), wherein the antigen binding domain may be of human or mouse origin (e.g. col. 3, lines 14-15); 
ii) a KIR transmembrane domain, wherein the transmembrane domain can interact with a DAP12 polypeptide (claim 2); and 
iii) a cytoplasmic domain. 
It is axiomatic that, and those of ordinary skill in the art would immediately recognize that, the recombinant chimeric antigen receptor is encoded by a nucleic acid molecule, as illustrated in ‘553, Figure 33.
‘553 disclosed the KIR-CAR comprises a KIR transmembrane domain (e.g. Figure 1, KRI2DL4, KIR2DS, KIR3DS; Figure 35). 
 ‘553 does not claim the mesothelin antigen binding domain comprises the amino acid sequence of instantly recited SEQ ID NO:229. However, when one looks to the ‘553 specification for a definition and/or written description of the mesothelin antigen binding domain, one finds SS1-KIR2DS2 CARs (e.g. Figure 10; col. 18, lines 16-21), for which Table 4 discloses SEQ ID NO:48 (syn. instant SEQ ID NO:229) as the only embodiment of mesothelin antigen binding domain amino acid. 
Furthermore, Feldman et al is considered relevant prior art for having disclosed an isolated nucleic acid molecule encoding a chimeric antigen receptor comprising: 
i) a antigen binding domain that binds to mesothelin, said antigen binding domain (e.g. SEQ ID NO’s 10, 18, and 19) having 100% amino acid identity to instant SEQ ID NO:229 (search results available in SCORE). 
With respect to Claim 8, ‘553 claims (claim 13) wherein the killer cell immunoglobulin-like receptor chimeric antigen receptor (KIR-CAR), comprises a transmembrane domain from a KIR (a KIR transmembrane domain) and/or a cytoplasmic domain comprising a functional signaling domain from a KIR (a KIR cytoplasmic domain; claims 10 and 13), to wit, a KIR2DS2 transmembrane domain, and a KIR2DS2 cytoplasmic domain.
With respect to Claim 21, ‘553 disclosed wherein the leader domain comprises the CD8alpha leader amino acid sequence of SEQ ID NO:1 (MALPVTALLLPLALLLHAARP; Figure 33). 
With respect to Claim 63, Feldman et al disclosed a vector comprising the nucleic acid molecule encoding said CAR (Abstract), e.g. a lentiviral vector [0054].
With respect to Claims 66 and 68, Feldman et al disclosed a cell comprising the nucleic acid molecule encoding said CAR, to wit, primary human T cells [0064].
	Thus, the instant claims are considered to be obvious variants of the patented ‘553 claims. 

Conclusion
12. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633